Citation Nr: 1455050	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-04 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

G. R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claims file was later transferred to the RO in Providence, Rhode Island.  In January 2014, the RO in Providence denied entitlement to TDIU.

The Veteran testified before the undersigned at a June 2014 video-conference hearing.  A transcript of the hearing is in the electronic claims file.

The electronic file processing system contains additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that his service-connected PTSD has worsened since his August 2013 VA examination.  See June 2014 Hearing Transcript; see also March 2014 VA Medical Records (VAMRs).  A new VA examination is required to assess the nature and severity of the Veteran's current mental health symptoms.



The case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file.  Associate any records identified by the Veteran with the claims file.  If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies of the unavailable records in his possession.

2. Obtain any outstanding VAMRs dating from March 2014 forward and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who performed the August 2013 mental health examination for a new examination with opinion as to the severity of the Veteran's PTSD.  If the examiner is not available, a different examiner may conduct the examination.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner who must indicate its review.  The following considerations must govern the examination:

a. The examiner must assess the degree of social and occupational impairment caused by the Veteran's service-connected PTSD.  The examiner should include a Global Assessment of Functioning (GAF) score as part of his or her assessment.




b. The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

July 2013 VAMRs, assigning the Veteran a GAF score of 65.

August 2013 VA Examination Report, finding that the Veteran's PTSD symptoms have increased in frequency and severity since his last VA examination in January 2011 and that the Veteran reportedly retired due to his mental health problems.

October 2013 VA Addendum Opinion, stating that the Veteran's PTSD alone does not render him unable to obtain and maintain gainful employment.

February 2014 Statement, indicating that the Veteran engages in daily rituals, experiences continuous panic attacks, and has strained relationships with friends and family members.



March 2014 VA Consult, finding that the Veteran is "now deeply depressed" and noting that he experiences panic attacks "all the time."

March 2014 VA Inpatient Discharge Report, stating that the Veteran was hospitalized due to PTSD and was discharged in a good mood and with a good capacity to maintain his personal safety; and opining that overmedication may have been a significant factor in the Veteran's cognitive deficits.

April 2014 VAMRs: listing unemployment and financial difficulties as psychological stressors; noting that the Veteran's depression worsened in September after he lost of his job, but that the Veteran's risk of suicide/violence is low; and assigning the Veteran a GAF score of 55.

June 2014 Hearing Transcript, requesting a new VA examination due to worsening mental health symptoms and explaining that the Veteran's recent work involved handling explosives.

c. The examiner should provide an opinion addressing the impact, if any, of the Veteran's service-connected PTSD on his occupational and social functioning.  In particular, the examiner should state whether the Veteran's mental health symptoms are sufficiently incapacitating to prevent him from working (i.e., engaging in substantially gainful activity) without regard to other factors such as age and nonservice-related disabilities.

4. Then, review the medical examination report to ensure that it adequately responds to the above instructions.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to a disability rating in excess of 50 percent for PTSD and of entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

